DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 06/23/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner and that the process cannot be used to make another materially different product.  This is not found persuasive because, as noted in the restriction requirement, the product of claims 1 and 10 can be made by another and materially different process than that of claim 16, specifically, one with the steps in a different order. Further, the process as claimed can be used to make another and materially different product, specifically, one that makes only a plastic cover and not an entire vehicle as is claimed in claim 1. Further, the process as claimed in claim 16 can be used to make another and materially different product of claim 10, specifically, one without the bottom gap of claim 10 or without symmetrical weight balance, or any other of the specific features found in claims 1 and 10, not found in claim 16. 
Further, searching for both the method and apparatus would involve multiple different class / subclass searches, as well as different text searches, and creates a burden on the examiner. Further, apparatus and method claims must necessarily be interpreted differently, even when similar claim language is used. This necessary interpretation difference leads to different searches, and classification, and creates a burden on the examiner. The requirement is still deemed proper and is therefore made FINAL.
The examiner notes that IF the non-elected method claims are amended along with the apparatus claims during prosecution of the application and IF they include ALL the specific limitations of an allowable product / apparatus claim, they will be considered for rejoinder at that time. No claims are currently allowable. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/23/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "400" and "500" have both been used to designate bumps and dots, however, the drawings, specifically fig. 2A, show items 400 and 500 pointing to the same type of element. Presumably one of these labels was intended to point to the other type of bump/dot that alternate in rows.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 4, 6, 8, 10, 12, and 14 are objected to because of the following informalities: These claims have several grammatical and wording issues.  Appropriate correction is required.
Claim 1 line 6 and claim 10 line 6 recite “to avoid obstacle,” which is grammatically incorrect. Presumably this was intended to be “to avoid obstacles” or similar. Appropriate correction is required. 
Claim 1 line 13 recites “cloths strips,” which is grammatically incorrect. Presumably this was intended to be “cloth strips” or similar. Appropriate correction is required. 
Claim 4 line 6 recites “sealing rings to couple the bottom portion,” which is grammatically incorrect. Presumably this was intended to be “sealing rings coupled to the bottom portion,” or similar. Appropriate correction is required. 
Claims 6, 8, 12, and 14 recite “bumps is arranged,” and “dots is arranged,” which are grammatically incorrect. Presumably these were intended to be “bumps are arranged,” and “dots are arranged” respectively. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2, 3, and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites “such substantially square shaped cut-out,” which lacks proper antecedent basis. Presumably this was intended to be “the substantially square shaped cut-out.” Appropriate correction is required. 
Claim 3 lines 3-4 recites “over supporting structure to from the large opening.” This recitation is exceedingly unclear. “Supporting structure” lacks proper antecedent basis language, and “to from” is also unclear. Appropriate correction is required. 
Claims 4 and 5 recite “a plurality of” sealing rings and sealing covers. The drawings only indicate a single element for both the sealing ring and the sealing cover. Therefore, it is unclear what is intended to be claimed here. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Jr. et al. (US Patent No. 10,398,995 B2) in view of Tsuruoka et al. (US Patent No. 10,220,640).
In Reference to Claims 1-9 
 	Clark teaches (Claim 1) A wall-climbing vehicle controllable by a remote control over a vertical wall, the wall-climbing vehicle, comprising: a car body having a bottom portion (car in fig’s 3 and 4 and it’s bottom portion); a bottom cover configured along the bottom portion (bottom face of item 40, fig’s 3-5 and 12), the bottom cover is disposed along the bottom portion such that a gap between the vertical wall and the bottom portion of the wall-climbing vehicle is configured to avoid obstacle along the vertical wall, when the wall-climbing vehicle is driven over the vertical wall (space between bottom face of item 40 and wall, fig’s 4 and 12); an air intake area configured along a middle portion of the bottom cover to enable symmetrical weight balance, the air intake area configured to accommodate a circular air intake arrangement, wherein the circular air intake arrangement includes a circular configuration to create a large opening along the air intake area to increase an air suction volume along the air intake area (opening leading to item 46 and item 46, fig’s 3-5 and 12); a plurality of sealing cloths strips configured along sides the bottom portion to form a closed area in the wall-climbing vehicle (items 44, fig’s 3 and 4), wherein the closed area is continuously evacuated by the circular air intake arrangement to form a negative pressure (column 5 lines 53-57); a [venturi duct] configured along the bottom cover and adjacent to the air intake area, the [venturi duct] configured to increase air suction and balance the negative pressure below the bottom cover to facilitate the wall-climbing vehicle to move over the vertical wall (item 50/50b/50c, fig. 12 and column 7 lines 21-43); and a [venturi duct] configured along the bottom cover and adjacent to the air intake area, [], the [venturi duct] configured to enable air flow separation to reduce the airflow into the air intake area to facilitate balancing of the wall-climbing vehicle over the vertical wall (item 50/50b/50c, fig. 12 and column 7 lines 21-43);
(Claim 8) wherein the [venturi duct] is arranged [] on the bottom cover along both sides of the air intake area: the [venturi duct] is arranged [] on the bottom cover along both sides of the air intake area (fig. 12);
(Claim 9) wherein [the venturi duct is] arranged [] along both sides of the air intake area (fig. 12).
	Clark fails to teach the features of dots and bumps of claims 1 and 6-9.
	Tsuruoka teaches (Claim 1) a plurality of bumps (a row of items 170, fig’s 5 and 8); plurality of dots (an adjacent row of items 170, fig’s 5 and 8); the plurality of dots and the plurality of bumps alternatingly aligned adjacent to each other (adjacent rows of items 170, fig’s 5 and 8);
(Claim 6) wherein the plurality of bumps is arranged in a plurality of rows on the bottom cover; the plurality of dots is arranged in a plurality of rows on the bottom cover (a plurality of rows of items 170 and an alternating plurality of rows of items 170, fig’s 5 and 8);
(Claim 7) wherein each of the rows of the plurality of bumps and the plurality of dots are alternatingly arranged adjacent to each other (alternating rows of items 170, fig’s 5 and 8);
(Claim 8) wherein the plurality of bumps is arranged in a plurality of rows on the bottom cover []; the plurality of dots is arranged in a plurality of rows on the bottom cover [] (alternating plurality of rows of items 170, fig’s 5 and 8);
(Claim 9) wherein each of the rows of the plurality of bumps and the plurality of dots are alternatingly arranged adjacent to each other [] (alternating plurality of rows of items 170, fig’s 5 and 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the suction device of Clark with the feature of bumps and dots in rows as taught by the suction device of Tsuruoka for the purpose of creating more reliable and stable suction as taught by Tsuruoka (background and column 2 lines 12-27), making the device operate more reliably and, therefore, more attractive to the users. 

In Reference to Claims 2 and 3
	The modified device of Clark teaches all of claim 1 as discussed above. 
Clark further teaches (Claim 2) wherein the air intake area comprises a cut-out having a substantially [rectangular] shape (fig’s 5 and 12, opening in bottom of item 40 is approximately rectangular in top view of fig. 5);
(Claim 3) further comprising a supporting structure provided along the air intake area (top structure of item 46 that houses / mounts items 38/39, fig’s 3-5 and 12), wherein such substantially [rectangular] shaped cut-out adapts the circular air intake arrangement to be supported over supporting structure to from the large opening along the air intake area (top circular portion of items 46 that house fans and motors are supported over opening extending into / through large bottom opening in item 40, fig’s 3-5 and 12).
Clark fails to teach the feature of the cut out being “substantially square.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cut out “substantially square” shaped merely as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the prior art discloses many sizes and shapes to the bottom opening in the device (see fig’s 1-19), all that work equally well for the purpose of allowing air flow through to create suction; and, since there does not appear to be any evidence that the particular shape of a square opening would operate any differently or is operationally significant, merely claiming a particular shaped (“substantially square”) opening is an obvious matter of engineering design choice, and is not a patentable distinction. 

In Reference to Claims 4-5
The modified device of Clark teaches all of claim 1 as discussed above. 
Clark further teaches (Claim 4) wherein the circular air intake arrangement comprises: a motor (item 39, fig’s 3-5 and 12), a fan electrically coupled to the motor to be driven by the motor (item 38, fig’s 3-5 and 12); a motor base coupled to the motor to provide a base support to the motor (upper portion of housing 46 where items 38/39 are mounted, specific details of mounting not shown; column 5 lines 40-44); [];
(Claim 5) (Currently Pending) further comprising a plurality of sealing cover, wherein the circular air intake arrangement is accommodated along the air intake area via the plurality of sealing rings of the circular air intake arrangement and the plurality of sealing cover of bottom of the wall-climbing vehicle.
Clark fails to teach the sealing rings of claim 4. 
Alternate embodiments of Clark teach (Claim 4) and a plurality of sealing rings to couple the bottom portion (items 154/156, fig’s 17-19).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wall riding vehicle of Clark with the feature of sealing rings as taught by the alternate embodiment of Clark for the purpose of producing a better air flow path transition as taught by the alternate embodiment of Clark (column 11 lines 27-41), making the device more efficient, more reliable, and more attractive to the users. 

In Reference to Claim 10
	Clark teaches (Claim 10) A bottom cover for a wall-climbing vehicle controllable by a remote control over a vertical wall, the bottom cover, comprising: a bottom cover configured along a bottom portion of wall-climbing vehicle (bottom face of item 40, fig’s 3-5 and 12), the bottom cover is disposable along the bottom portion such that a gap between the vertical wall and the bottom portion of the wall-climbing vehicle is configured to avoid obstacle along the vertical wall (space between bottom face of item 40 and wall, fig’s 4 and 12); an air intake area configured along a middle portion of the bottom cover to enable symmetrical weight balance, the air intake area configured to accommodate a circular air intake arrangement, wherein the circular air intake arrangement includes a circular configuration, when accommodated along the air intake area creates a large opening along the air intake area to increase an air suction volume along the air intake area (opening leading to item 46 and item 46, fig’s 3-5 and 12); a [venturi duct] configured along the bottom cover and adjacent to the air intake area, the [venturi duct] configured to increase air suction and balance a negative pressure below the bottom cover to facilitate the wall-climbing vehicle to move over the vertical wall (item 50/50b/50c, fig. 12 and column 7 lines 21-43): and a [venturi duct] configured along the bottom cover and adjacent to the air intake area, [], the [venturi duct] configured to enable air flow separation to reduce the airflow into the air intake area to facilitate balancing of the wall-climbing vehicle over the vertical wall (item 50/50b/50c, fig. 12 and column 7 lines 21-43);
(Claim 14) wherein the [venturi duct] is arranged [] on the bottom cover along both sides of the air intake area: the [venturi duct] is arranged [] on the bottom cover along both sides of the air intake area (fig. 12);
(Claim 15) wherein [the venturi duct is] arranged [] along both sides of the air intake area (fig. 12).
	Clark fails to teach the features of bumps and dots of claims 10 and 12-15. 
	Tsuruoka teaches (Claim 10) a plurality of bumps; a plurality of dots; the plurality of dots and the plurality of bumps alternatingly aligned adjacent to each other (one row of items 170, and an adjacent row of items 170, fig’s 5 and 8);
(Claim 12) wherein the plurality of bumps is arranged in a plurality of rows on the bottom cover; and the plurality of dots is arranged in a plurality of rows on the bottom cover (alternating plurality of rows of items 170, fig’s 5 and 8);
(Claim 13) wherein each of the rows of the plurality of bumps and the plurality of dots are alternatingly arranged adjacent to each other (alternating plurality of rows of items 170, fig’s 5 and 8);
(Claim 14) wherein the plurality of bumps is arranged in a plurality of rows; and the plurality of dots is arranged in a plurality of rows (alternating plurality of rows of items 170, fig’s 5 and 8);
(Claim 15) each of the rows of the plurality of bumps and the plurality of dots are alternatingly arranged adjacent to each other [](alternating plurality of rows of items 170, fig’s 5 and 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the suction device of Clark with the feature of bumps and dots in rows as taught by the suction device of Tsuruoka for the purpose of creating more reliable and stable suction as taught by Tsuruoka (background and column 2 lines 12-27), making the device operate more reliably and, therefore, more attractive to the users. 

In Reference to Claim 11
The modified device of Clark teaches all of claim 10 as discussed above. 
Clark further teaches (Claim 11) wherein the air intake area comprises a cut-out having a substantially square shape (fig’s 5 and 12, opening in bottom of item 40 is approximately rectangular in top view of fig. 5).
 Clark fails to teach the feature of the cut out being “substantially square.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cut out “substantially square” shaped merely as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the prior art discloses many sizes and shapes to the bottom opening in the device (see fig’s 1-19), all that work equally well for the purpose of allowing air flow through to create suction; and, since there does not appear to be any evidence that the particular shape of a square opening would operate any differently or is operationally significant, merely claiming a particular shaped (“substantially square”) opening is an obvious matter of engineering design choice, and is not a patentable distinction. 

Regarding Claims 10-15
The examiner notes that Clark teaches the limitations of the bottom cover “disposable” along the bottom portion of a vehicle, since the bottom cover of Clark is disposed there. However, in the alternate view that this was intended to recite that the bottom cover is “removably mounted” or a separate element, an alternate rejection is set forth below:
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover of Clark as a separate element merely as a matter of engineering design choice, since it has been held that making components of a device separate but connected elements as opposed to one integral structure is an obvious matter of engineering design choice and not a patentable advance.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Merely making the bottom cover separable as opposed to integral to the car body would be an obvious matter of engineering design choice and is not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711